                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:18-cv-00440-MOC-DSC

 PASHEENA DAYS                                             )
 WESLEY E. DAYS,                                           )
                                                           )
 Plaintiffs,                                               )
                                                           )
 vs.                                                       )
                                                           )                  ORDER
 BAYVIEW LOAN SERVICING, LLC et al.,                       )
                                                           )
                                                           )
 Defendants.                                               )

        THIS MATTER is before the Court on Bayview Defendants’ Motion to Compel

Mediation (Doc. No. 86), and Plaintiffs’ pro se Motion to Amend Complaint (Doc. No. 89). A

hearing was held on these motions on October 30, 2020. Given the procedural complexity of this

case and applicable policy considerations, the Court will grant Plaintiffs’ Motion to Amend (Doc

No. 89). Plaintiffs are not to amend their complaint again without consulting the court and only

in extraordinary circumstances.

        Defendants argue amendment is futile as this is now the eighth motion filed by Plaintiffs

to amend their complaint. (Docs Nos. 27, 29, 34, 35, 36, 40, 62, 89). The Court acknowledges as

true that Plaintiffs have consistently impeded the progress of this case by repeatedly taking it back

to the initial pleading stage, failing to communicate with Defendants, rejecting any attempt at

mediation, and refusing to take advantage of a program that would provide them the assistance of

counsel. Nevertheless, the Court notes that there is a strong policy in favor of liberal amendment

and that pro se plaintiffs are entitled to leniency. The Court has been extremely lenient with

Plaintiffs thus far. The Court encourages Plaintiffs to strongly consider both mediation and taking

                                                 -1-



       Case 3:18-cv-00440-MOC-DSC Document 95 Filed 11/23/20 Page 1 of 2
advantage of the Court’s programs that will provide an attorney to them at no cost. Defendants

may file another motion to dismiss the newly amended complaint if they so wish.

       Furthermore, this Court will decline to compel mediation at this time. In doing so, this

Court recognizes that Defendants have been highly attentive to this matter and are eager to resolve

a case that has taken up extensive time and resources.

       Having considered the motions and reviewed, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that

       1.      Plaintiffs’ pro se Motion to Amend Complaint (#89) is GRANTED;

       2.      Bayview Defendants’ Motion to Compel Mediation (#86) is DENIED.

       3.      Plaintiffs’ are instructed to file their amended complaint in the court’s electronic

               filing system within 14 days of the issuance of this order.

                                         Signed: November 21, 2020




                                                -2-



      Case 3:18-cv-00440-MOC-DSC Document 95 Filed 11/23/20 Page 2 of 2
